NO. COA13-1055

                         NORTH CAROLINA COURT OF APPEALS

                              Filed: 4 February 2014


    IN THE MATTER OF:                      Mecklenburg County
    D.H., D.H., K.H.                       Nos. 09 JT 53-54,
                                                09 JT 56




        Appeal by respondent from order entered 27 June 2013 by Judge

Elizabeth T. Trosch in Mecklenburg County District Court.             Heard

in the Court of Appeals 7 January 2014.


        Twyla   Hollingsworth-Richardson  for   Mecklenburg   County
        Department of Social Services, Youth & Family Services.

        Poyner Spruill LLP, by Shannon E. Hoff, for guardian ad litem.

        Peter Wood for respondent-mother.


        DILLON, Judge.


        Respondent   mother   appeals   from   an   order   terminating   her

parental rights as to the juveniles D.H. (“Dora”), D.H. (“David”),

and K.H (“Kim”).1       For the reasons stated herein, we affirm.

        In February of 2009, the Mecklenburg County Department of

Social Services (“DSS”) obtained non-secure custody of eleven-

year-old Kim, five-year-old David, and four-year-old Dora and



1 Pseudonyms are used throughout this opinion to protect the
identity of the juveniles. See N.C.R. App. P. 3.1(b).
                                    -2-
filed a petition alleging that they were neglected and dependent

juveniles.     The     petition’s allegations described        respondent’s

inadequate supervision of the juveniles and substance abuse, as

well as her lack of appropriate alternative placement for the

children.

     The    district    court   entered   adjudications   of   neglect   and

dependency on 16 April 2009.       On 8 February 2012, the court ceased

reunification efforts and changed the juveniles’ permanent plan to

adoption.

     DSS filed a petition for termination of respondent’s parental

rights on 16 October 2012.       The district court heard the petition

on 15 May 2013.       In its order entered 27 June 2013, the district

court found grounds to terminate respondent’s parental rights

based on (1) neglect, (2) failure to make reasonable progress, (3)

failure to pay a reasonable portion of the cost of care, and (4)

abandonment.     N.C. Gen. Stat. § 7B-1111(a)(1), (2), (3), (7)

(2011).      At disposition, the court found and concluded that

terminating respondent’s parental rights was in the best interests

of each child.       N.C. Gen. Stat. § 7B-1110(a) (2011).       Respondent

filed timely notice of appeal from the termination order.2




2 The order also terminated the parental rights of the juveniles’
fathers, none of whom has pursued an appeal.
                                    -3-
       The termination of parental rights statutes provide for a

two-stage termination proceeding:          an adjudication stage and a

disposition stage. In re Montgomery, 311 N.C. 101, 110, 316 S.E.2d
246, 252 (1984).     In the adjudication stage, the trial court must

determine whether there exists one or more grounds for termination

of parental rights under N.C. Gen. Stat. § 7B-1111(a).            Id.   If

the trial court determines that at least one ground for termination

exists, it then proceeds to the disposition stage where it must

determine whether terminating the rights of the parent is in the

best interest of the child, in accordance with N.C. Gen. Stat. §

7B-1110(a).      “‘We review the trial court’s decision to terminate

parental rights [(made at the disposition stage)] for abuse of

discretion.’”     In re J.L.H., __ N.C. App. __, __, 741 S.E.2d 333,

337 (2012) (citation omitted).        “The trial court ‘is subject to

reversal for abuse of discretion only upon a showing . . . that

the challenged actions are manifestly unsupported by reason.’”

Id. (citation omitted).

       In this case, respondent does not challenge the adjudicatory

portion of the trial court’s order in which the court determined

that   grounds    existed   to   support   termination   of   respondent’s

parental rights.      Rather, respondent argues that the trial court

abused its discretion in the disposition portion of its order in
                                  -4-
which the court determined that termination of her parental rights

was in the children’s best interests.        Specifically, respondent

argues that the trial court failed to made adequate findings of

fact on the dispositional factors set forth in N.C. Gen. Stat. §

7B-1110(a)   (2011);    and,   further,   that   the   court   erred   in

determining that termination of her parental rights was in the

juveniles’ best interests, given that two of the children are

unlikely to be adopted.

     N.C. Gen. Stat. § 7B-1110(a) provides that in determining

whether terminating parental rights is in a child’s best interest,

“[t]he court may consider any evidence, including hearsay evidence

as defined in G.S. 8C-1, Rule 801, that the court finds relevant,

reliable and necessary to determine the best interests of the

juvenile.”   Id.   This statute further provides the following:

          In each case, the court shall consider the
          following criteria and make written findings
          regarding the following that are relevant:

                (1)    The age of the juvenile.

                (2)    The likelihood of adoption of the
                       juvenile.


                (3)    Whether the termination of parental
                       rights    will    aid     in    the
                       accomplishment of the permanent
                       plan for the juvenile.

                (4)    The bond between the juvenile and
                                 -5-
                     the parent.

               (5)   The quality of the relationship
                     between   the    juvenile and   the
                     proposed adoptive parent, guardian,
                     custodian,    or   other  permanent
                     placement.

               (6)   Any relevant consideration.

Id.   We believe that the language of this stature requires the

trial court to “consider” all six of the listed factors, and that

any failure to do so would constitute an abuse of discretion.    The

statute, as amended in 2011, also requires that the trial court

make certain written findings.     In re J.L.H., __ N.C. App. at __,

741 S.E.2d at 338-39.   We do not believe, however, that N.C. Gen.

Stat. § 7B-1110(a)   requires    the trial court   to make written

findings with respect to all six factors; rather, as the plain

language of the statute indicates, the court must enter written

findings in its order concerning only those factors “that are

relevant.”   Id. at __, 741 S.E.2d at 339 (holding that “[t]he

amended statute now explicitly requires that the trial court to

make written findings of fact on all relevant factors from N.C.

Gen. Stat. § 7B-1110(a)”).

      Respondent argues that the trial court erred by not making

any written findings in connection with the factors set forth in

subparts (1), (2), (3) and (5) of N.C. Gen. Stat. § 7B-1110(a).
                                     -6-
Regarding subpart (1), which concerns the age of the children, we

agree with respondent that the trial court did not make any

findings as to this factor.          Respondent argues that the age of

each   child   is    a   relevant   factor   because   it   bears   on   their

adoptability.       However, respondent fails to cite any evidence in

the record indicating that age was raised as a relevant factor in

this case.     Respondent instead focuses on the following testimony

of the DSS worker:

           . . . I’m aware that there are families – or
           there is at least one family that has
           expressed an interest in [Dora].

           [David], with the right supports in place, I
           believe that we could find an adoptive home
           for [David].   It will be a little bit more
           difficult just given the . . . behavioral
           issues that he’s exhibiting in placement and
           in school.

           And I don’t think that it would be a problem
           to find — [Kim] is a very engageable, very
           sweet young woman. I don’t think there would
           be any problem in finding an adoptive home for
           her. That does get a little bit more difficult
           with age, but I think that she could certainly
           engage with a family if the right family was
           found for her.

(Emphasis added).        We construe this testimony as indicative of the

DSS worker’s belief that a child’s age can be a relevant factor in

considering a child’s adoptability, but not as indicative of any

belief on her part that the children’s age was a relevant or
                                    -7-
influential factor in the present case.         Since respondent fails to

point to any evidence in the record demonstrating that age was

placed in issue as a relevant factor, such that it had an impact

on the trial court’s decision, we do not believe that the trial

court   erred   in   not   making   specific    findings    concerning     the

children’s ages in its order.3

     Next, respondent argues that the trial court erred by making

no findings with respect to the likelihood that the children would

be adopted, pursuant to N.C. Gen. Stat. § 7B-1110(a)(2).               However,

we believe that the trial court            made the      requisite findings

concerning    this   factor.     Specifically,     the    trial   court   made

findings with respect to each child’s current emotional state,

that each child’s emotional state would likely improve once the

uncertainty     about   their   status   was   lifted,    and   that   “[w]ith




3 In J.L.H., supra, the trial court did not to make findings
regarding the factors listed in subparts (3) and (4) of N.C. Gen.
Stat. § 7B-1110(a). In re J.L.H., __ N.C. App. at __, 741 S.E.2d
at 337.    We determined that those factors were relevant and,
accordingly, remanded to the trial court to make findings as to
those factors. Id. at __, 741 S.E.2d at 338. In determining that
those factors were relevant, we noted that they had been placed in
issue by virtue of the evidence presented before the trial court;
and we specifically recounted the conflicting evidence concerning
one of the factors. Id. at __, 741 S.E.2d at 337-38. However,
unlike in J.L.H., in the case sub judice, though the ages of the
children were properly “considered,” respondent does not point to
any evidence indicating that the age of any child was placed in
issue such that this factor was “relevant.”
                                   -8-
continued therapeutic support[,] these children are likely to be

adoptable.”    We believe that these findings are supported by the

evidence, including the testimonies of the DSS worker and Dr.

Kamillah McKissick.      Accordingly, this argument is overruled.

      Respondent next argues that the trial court erred by failing

to   make   findings   pursuant   to   N.C.   Gen.   Stat.    §    7B-1110(3),

concerning whether termination would aid in the accomplishment of

the permanent plan for the juveniles, which in this case is

adoption.      We   believe,   however,    that    the     trial   court   made

sufficient    findings    concerning      this    factor     in    its   order.

Specifically, the trial court found as fact that the children have

“experienced significant emotional turmoil over the last four

years as a result of their impermanent status in foster care”;

that they would significantly improve once they are “free and able”

to engage in a relationship with a permanent care provider; that

“with therapeutic support[,] these children are likely to be

adoptable”; and that any attempts to encourage contact with their

mother would be “inconsistent with the children’s health, safety,

and need for a safe permanent home within a reasonable time.”

Accordingly, this argument is overruled.

      Respondent next argues that the trial court erred by making

no findings concerning “[t]he quality of the relationship between
                                        -9-
the   juvenile[s]      and   the   proposed     adoptive   parent,      guardian,

custodian, or other permanent placement[,]” pursuant to N.C. Gen.

Stat. § 7B-1110(5). Respondent contends that there was no evidence

concerning a potential adoptive parent for any of the children.

Indeed, the trial court found that Youth and Family Services “is

yet to find a single relative who has cooperated with efforts to

assess their home for placement and maintained a willingness to

provide a home for these children.”             However, we have held that

the absence of an adoptive placement for a juvenile at the time of

the termination hearing is not a bar to terminating parental

rights.     See In re Norris, 65 N.C. App. 269, 275, 310 S.E.2d 25,

29    (1983)    (“It   suffices    to    say    that    such   a   finding   [of

adoptability] is not required in order to terminate parental

rights.”).       Therefore,    where    there    is    currently   no    proposed

candidate to provide permanent placement, a trial court would not

be able to make any findings with regard to subpart (5), since

there would be no relationship bond to assess in its decision-

making process.        In any event, the trial court did identify the

children’s maternal grandmother as a possible permanent placement

provider if she were able to qualify; and the trial court made a

number of findings regarding the relationship between her and the

children.      Accordingly, this argument is overruled.
                                         -10-
      Finally, respondent argues that the trial court abused its

discretion      in    terminating       her    parental    rights    because,     she

contends, it was unlikely that two of the children would be

adopted. However, trial court found as fact that “[w]ith continued

therapeutic support[,] these children are likely to be adoptable.”

We   believe    that     this   finding       is   supported   by    the   evidence,

including Dr. McKissick’s expert opinion and the testimony of the

DSS worker, supra.           We have carefully reviewed the trial court’s

order     and   do     not    believe    that      its   decision    to    terminate

respondent’s         parental   rights     was     “manifestly      unsupported   by

reason[,]”      Clark v. Clark, 301 N.C. 123, 129, 271 S.E.2d 58, 63

(1980).     Accordingly, this argument is overruled; and we affirm

the order of the trial court.

      AFFIRMED.

      Judges McGEE and McCULLOUGH concur.